Citation Nr: 1433392	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-27 070	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to May 1987, including a year in Vietnam.  The Veteran died in January 2008.  The appellant is seeking benefits as the Veteran's surviving spouse.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In June 2010, the appellant presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The Board most recently remanded the case for additional development in May 2013; the case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does not currently contain evidence pertinent to the claim that is not already included in the paper claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The May 2013 Board remand directives specifically stated that the AOJ was to arrange for the Veteran's records to be reviewed for a determination of the causes(s) of the Veteran's death by an appropriate physician, such as a rheumatologist.  The reviewing physician was to answer a number of specific questions and the AOJ was to review the medical opinion and return the report to the reviewing physician if the responses were lacking.  However, the AOJ had a physician's assistant provide a medical opinion; that person failed to respond to the questions listed in the remand directives and contradicted himself in the report he submitted; and the report was accepted as adequate despite these obvious flaws.  

In addition, the Board notes that the AOJ failed to obtain retired military (TRICARE) treatment records for the Veteran.  Furthermore, in a November 2013 duty to assist letter, the AOJ erroneously stated that the Veteran had never been service-connected for any condition during his lifetime.  However, as noted in the May 2013 remand, service connection had been established for the Veteran's hearing loss and lumbar spine degenerative disc disease.  On remand, a correct letter should be sent to the appellant.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded. 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent, including Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), has been completed.  

2.  Obtain from the appellant the names and addresses of all VA, government, and private physicians and/or medical facilities that provided the Veteran with any medical care between June 1987 and December 1999, and secure all available relevant reports not already of record from those sources.  In particular, obtain the reports from all TRICARE or other retired military medical care providers.

3.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed for a determination of the causes(s) of the Veteran's death by an appropriate physician, such as a rheumatologist, due to the complexity of the etiological questions at issue in this case.  The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the reviewer does not have access to the electronic file, any relevant treatment records contained in the electronic file must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewer must provide an opinion as to the medical probability that any documented scleroderma-related condition is etiologically to the Veteran's service from January 1966 to May 1987.  In particular, the reviewer must address the following questions:

a.  What was/were the primary/immediate cause(s) of the Veteran's death?  What was/were the underlying cause(s) of the Veteran's death?  Was the Veteran's January 2008 myocardial infarction related to the systemic scleroderma or was the MI related to some other cause?

b.  What are systemic scleroderma (sclerosis), dermatomyositis, polymyositis and overlap syndrome?  What clinical manifestations of this pathology did the Veteran exhibit during his lifetime?   Discuss the etiology, age at onset and clinical course of these conditions in general and in relation to this particular Veteran.  Are these congenital disorders?  Is it significant that the Veteran's mother had rheumatoid arthritis and his sister had lupus?  Was the July 1999 episode of pericarditis a manifestation of the Veteran's scleroderma?  Why or why not?  What was the date of onset of the initial manifestation of the systemic scleroderma?

c.  Did the Veteran have scleroderma when he entered service in January 1966?  If yes, you must identify the evidence leading to this conclusion.  Is there any doubt about your conclusion?  

d.  The service medical records indicate that the Veteran complained of shortness of breath, pain/pressure in the chest, palpitations/pounding heart and muscle and joint pains many times while he was on active duty between 1966 and 1987.  Please discuss the clinical significance, if any, of these complaints, especially in relation to the Veteran's systemic scleroderma.

e.  If the Veteran's systemic scleroderma pre-existed his January 1966 entry into service, did his systemic scleroderma undergo an increase in severity (permanent worsening) in service which was beyond the natural progression of the disease?  Identify the parameters of the pathology associated with the systemic scleroderma and explain what symptoms or findings of record represent baseline disability versus increased disability.

f.  If the systemic scleroderma did not exist at the time of the Veteran's January 1966 service entrance, was the systemic scleroderma incurred during the Veteran's active military service from January 1966 to May 1987?  If not, state whether the systemic scleroderma was manifested within one year of the Veteran's separation from active military service on May 31, 1987.

The reviewer must identify the information on which the opinions are based.  The opinions must adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  

Note: In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's death.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Upon receipt of the VA physician reviewer's report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

5.  Thereafter, readjudicate the appellant's 38 C.F.R. § 3.312 claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

6.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

